  Case 1:19-cv-00440-JDL Document 3 Filed 09/27/19 Page 1 of 2                       PageID #: 13



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )       Case No. 1:19-cv-00440-JDL
                                              )
MERIDIAN MOBILE                               )
HEALTH L.L.C. d/b/a CAPITAL                   )
AMBULANCE,                                    )
                                              )
                       Defendant.             )

                                    NOTICE OF SETTLEMENT

       The United States of America (“Plaintiff”) hereby files and provides notice of the full and

complete settlement of the instant action pursuant to the terms of the executed Settlement

Agreement attached hereto. Pursuant to the Local Rule 41.1 of this Court, Plaintiff will execute

and file the papers necessary to terminate the action as of record within 30 days.

Dated: September 27, 2019                             HALSEY B. FRANK
       Portland, Maine                                United States Attorney


                                                      /s/ Andrew K. Lizotte
                                                      Andrew K. Lizotte
                                                      Assistant U.S. Attorney
                                                      100 Middle Street
                                                      East Tower, 6th Floor
                                                      Portland, Maine 04101
                                                      (207) 771-3246
                                                      Andrew.Lizotte@usdoj.gov




                                                  1
  Case 1:19-cv-00440-JDL Document 3 Filed 09/27/19 Page 2 of 2                    PageID #: 14



                                CERTIFICATE OF SERVICE

       I certify that on September 27, 2019, I caused a copy of the foregoing to be filed with the
Court, which will cause service to be made upon all counsel of record in the case.



                                                     Respectfully submitted,

                                                     HALSEY B. FRANK
                                                     United States Attorney


                                                     /s/ Andrew K. Lizotte
                                                     Andrew K. Lizotte
                                                     Assistant U.S. Attorney
                                                     100 Middle Street
                                                     East Tower, 6th Floor
                                                     Portland, Maine 04101
                                                     (207) 771-3246
                                                     Andrew.Lizotte@usdoj.gov




                                                2
